IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


TRACY HIMCHAK,                               : No. 182 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
WILLIAM A. HIMCHAK, III,                     :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the “Motion Immediate Injunctive Relief” are

DENIED.